DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “the inner profile” on line 1 lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats (4,971,053) in view of Miller (3,037,501).
Regarding claim 1, Tarrats teaches a device comprising: a mask (21) configured to be placed over a nose and a mouth of a person (col. 3 lines 14-16); a guide (24) formed to the mask (21) (col. 4 lines 50-55 disclose he mask maybe fixed with the airway guide 24) and extending distally therefrom (fig. 1 shows the guide 21 extending distally from the mask 21); and the mask (21)  is formed with an aperture (15)  extending into the guide (24) as a passageway within the guide, the mask (21) terminating distally at a lip (22), wherein the aperture (15)  is formed in the mask in front of the lip (as shown, the opening 15 is formed in the proximal end of the mask proximal from lip 22); wherein the mask (21) and the guide (24)  are formed by a common sidewall (i.e. top wall surrounding tube 24 which is fixed to mask and thereby forms part of the mask; col. 4 lines 50-55) extending continuously from a proximal end of the device (proximal end) to a distal end of the device (distal end)  located behind the lip of the mask (as shown, the sidewall of airway tube 24 extends from the proximal end to the distal end), the guide (24) extending entirely from the mask (21) to the distal end (as shown , the guide 24 extends from the proximal end to the distal end).
Tarrats teaches a guide (24) fixed to the mask (21) but does not specifically disclose the guide formed monolithically to the mask.  However, Miller teaches a guide (17, 23) formed monolithically with the mask (5) (col. 1 lines 58-65). It would have been obvious to one of 
Regarding claim 2, Tarrats discloses the guide (24) extends from the proximal end of the device to the distal end (as shown, the guide 24 extends from the proximal end to the distal end).
Regarding claim 10, Tarrats discloses in fig. 1 that the inner profile is smooth and without discontinuities (as shown, the interior of mask extends smoothly in a half circle).
Regarding claim 11, Tarrats discloses a device comprising: a mask (21) at a proximal end of the device, the mask (21) configured to be placed over a nose and a mouth of a person (col. 4 lines 49-55); a passageway (15) bound by a guide (24) extending from the mask (21) to a distal end of the device, the guide (24)  having a straight portion (horizontally straight portion)  within the mask (21), extending linearly back from the proximal end, and a curved portion (distal curve) proximate the distal end, curving downward from the straight portion (as shown, the distal curve of the guide 24 extends downward); and the guide (24) formed of a sidewall (surrounding outer wall of the guide 24).
Tarrats teaches a sidewall of the guide (24) fixed to the mask (21) but does not specifically disclose the sidewall of the guide formed monolithically to the mask.  However, Miller teaches the sidewall of the guide (17, 23) formed monolithically with the mask (5) (col. 1 lines 58-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the guide of Tarrats to be formed monolithically with the mask as taught by Miller to provide the advantage of reduced 
Regarding claim 12, Tarrats discloses an aperture (proximal opening) in the mask (21), the aperture defining an opening to the passageway (15).
Regarding claim 13, Tarrats discloses the straight portion (horizontally linear) of the guide (24) is within the mask and the curved portion (distal downward curve) of the guide is outside of and distal to the mask (as shown, at least a portion of the linear portion of the guide is within he mask 21 and the distal curve is distally outside of the mask).

Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats  in view of Miller, as applied to claim 1 above, and further in view of Christopher (5,964,217).
Regarding claim 3, Tarrats discloses the guide (24) having straight and curved portions but does not specifically disclose the sidewall has a straight portion which extends distally from the mask to a location even with the lip of the mask; and the sidewall has a curved portion which curves downward behind the straight portion.  However, Christopher teaches in figs. 2 and 3, the sidewall (25) has a straight portion (proximally straight portion) which extends distally from the mask (20) to a location even with the lip (patient contacting cushion as lip) of the mask (as shown, the linear portion terminates at the lip); and the sidewall has a curved portion (distally curved portion) which curves downward behind the straight portion (as shown the distally curved portion curved downward distal from the proximal portion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the guide of Tarrats to begin to be curved at the lip as taught by Christopher to 
Regarding claim 4, the modified Tarrats teaches (see fig. 3 of Christopher) wherein the straight portion (linear portion) is perpendicular to the lip 9as shown, the straight portion extending horizontally is perpendicular to the vertically extending patient contacting lip/cushion).
Regarding claim 7, Tarrats discloses the curved portion (distal curve) of the sidewall curves downward behind the lip (22) of the mask.

Claims 5, 6, 8, and  9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats in view of Miller and Christopher, as applied to claim 3 above, and further in view of Williams (4,338,930).
Regarding claim 5, Tarrats discloses a distal edge of the sidewall (distal edge) but does not specifically disclose the distal edge defining a termination of a bottom of the straight portion such that the sidewall is enclosed in front of the distal edge and is open behind the distal edge. However, Williams teaches the distal edge defining a termination of a bottom (6) of the straight portion (as shown, the bottom straight portion terminates at channel 7) such that the sidewall is enclosed in front of the distal edge (as shown the proximal end is full enclosed) and is open behind the distal edge (as shown, the sidewall is open at opening 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the guide of Tarrats with lingual opening as taught by Williams to provide the advantage of a secondary airflow inlet should the distal end become occluded.  

Regarding claim 8, Tarrats discloses the sidewall has an inner profile (inner shape) and an outer profile (outer shape); along the straight portion, the inner profile is annular (as shown, the tube is annular) and the modified Tarrats teaches (see fig. 3 of Williams) and the outer profile changes from rectangular (4; fig. 4) to semi-annular (3a); and along the curved portion, the inner and outer profiles are both semi-annular (as shown, due to the opening 7, the passages semi-annular).
Regarding claim 9, eye modified Tarrats teaches (see fig. 2 and 3 of Williams) along the straight portion, the guide is enclosed (as shown, the proximal end is enclosed); and along the curved portion (distal portion), the guide has an open bottom (7).

Claims 14, 16-18, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats in view of Miller, as applied to claim 11 above, and further in view of Williams.
Regarding claim 14, Tarrats discloses a distal edge of the sidewall (distal edge) but does not specifically disclose the distal edge defining a termination of a bottom of the straight portion ; the distal edge defining a flat edge at the bottom  such that the sidewall is enclosed in front of the distal edge and is open behind the distal edge. However, Williams teaches the distal edge defining a termination of a bottom (6) of the straight portion (as shown, the bottom straight portion terminates at channel 7) being flat in cross section (see fig. 5) such that the sidewall is enclosed in front of the distal edge (as shown the proximal end is full enclosed) and is open 
Regarding claim 16, Tarrats teaches a device comprising: a mask (21) configured to be placed over a nose and a mouth of a person (col. 3 lines 14-16); a guide (24) formed to the mask (21) (col. 4 lines 50-55 disclose he mask maybe fixed with the airway guide 24) and extending distally therefrom (fig. 1 shows the guide 21 extending distally from the mask 21); and the mask (21)  is formed with an aperture (15)  extending into the guide (24) as a passageway within the guide, the mask (21) terminating distally at a lip (22), wherein the aperture (15)  is formed in the mask in front of the lip (as shown, the opening 15 is formed in the proximal end of the mask proximal from lip 22); wherein the mask (21) and the guide (24)  are formed by a common sidewall (i.e. top wall surrounding tube 24 which is fixed to mask and thereby forms part father mask; col. 4 lines 50-55) extending continuously from a proximal end of the device (proximal end) to a distal end of the device (distal end)  located behind the lip of the mask (as shown, the sidewall of airway tube 24 extends from the proximal end to the distal end), the guide (24) extending entirely from the mask (21) to the distal end (as shown , the guide 24 extends from the proximal end to the distal end).
Tarrats teaches a guide (24) fixed to the mask (21) but does not specifically disclose the guide formed monolithically to the mask.  However, Miller teaches a guide (17, 23) formed monolithically with the mask (5) (col. 1 lines 58-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the guide of Tarrats to be formed monolithically with the mask as taught by Miller 
Tarrats discloses a distal edge of the sidewall (distal edge) but does not specifically disclose along the straight portion, the guide is enclosed, the guide has an open bottom.  However, Williams teaches along the straight portion, the guide is enclosed (as shown, the proximal end is enclosed); and along the curved portion (distal portion), the guide has an open bottom (7).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the guide of Tarrats with lingual opening as taught by Williams to provide the advantage of a secondary airflow inlet should the distal end become occluded.  
Regarding claim 17, Tarrats discloses the straight portion (horizontally linear) of the guide (24) is within the mask and the curved portion (distal downward curve) of the guide is outside of and distal to the mask (as shown, at least a portion of the linear portion of the guide is within he mask 21 and the distal curve is distally outside of the mask).
Regarding claim 18, Tarrats discloses a distal edge of the sidewall (distal edge) but does not specifically disclose the distal edge defining a termination of a bottom of the straight portion ; the distal edge defining a flat edge at the bottom  such that the sidewall is enclosed in front of the distal edge and is open behind the distal edge. However, Williams teaches the distal edge defining a termination of a bottom (6) of the straight portion (as shown, the bottom straight portion terminates at channel 7) being flat in cross section (see fig. 5) such that the sidewall is enclosed in front of the distal edge (as shown the proximal end is full enclosed) and is open behind the distal edge (as shown, the sidewall is open at opening 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 20, Tarrats discloses the sidewall has an inner profile (inner shape) and an outer profile (outer shape); along the straight portion, the inner profile is annular (as shown, the tube is annular) and the modified Tarrats teaches (see fig. 3 of Williams) and the outer profile changes from rectangular (4; fig. 4) to semi-annular (3a); and along the curved portion, the inner and outer profiles are both semi-annular (as shown, due to the opening 7, the passages semi-annular).

Claims 15 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats in view of Miller and Williams, as applied to claims 14 and 18 above, and further in view of Christopher.
Regarding claims 15 and 19, Tarrats discloses the guide (24) having straight and curved portions but does not specifically disclose the sidewall has a straight portion which extends distally from the mask to a location even with the lip of the mask; and the sidewall has a curved portion which curves downward behind the straight portion.  However, Christopher teaches in figs. 2 and 3, the sidewall (25) has a straight portion (proximally straight portion) which extends distally from the mask (20) to a location even with the lip (patient contacting cushion as lip) of the mask (as shown, the linear portion terminates at the lip); and the sidewall has a curved portion (distally curved portion) which curves downward behind the straight portion (as shown the distally curved portion curved downward distal from the proximal portion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the guide of Tarrats to begin to be curved at the lip as taught by 
The modified Tarrats teaches (see fig. 2 and 3 of Christopher) that the distal curve is located at the lip of the mask and the modified Tarrats teaches (see fig. 1 of Williams) that the distal edge (6) is located just in front of the distal curve).  Thus, the distal edge would be located just in front of the lip of the mask.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alfery (2004/0182384) discloses an airway with flat faces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LaToya M Louis/Primary Examiner, Art Unit 3785